DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 11 and 15 are objected to because of the following informalities:  
In claim 11, line 2, the reference number “11” should be in parenthesis.
Claim 15 , line 2 recites “a switch according to claim;”. For the purposes of examination, claim 15 will be interpreted as depending from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon (US 1,632,557).
Referring to Claim 1: Moon discloses a switch for interconnecting a first rail (1) providing a first portion of a running surface for a wheel and a second rail (2, 3, 4) providing a second portion of the running surface wherein a first end of the first rail and an opposed second end of the second rail are axially mutually spaced apart by a first spacing (Fig. 1), the switch comprising: 
a set of rail segments (8, 9, 10) including a first rail segment (9), having a first end, a second end and a first length therebetween correlating with the first spacing (Fig. 1), 
wherein the switch is arrangeable in: 
a first configuration (Fig. 1), wherein the first rail segment (9) is arranged to interconnect the first rail (1) and the second rail (3), thereby providing an interconnecting portion of the running surface between the first portion and the second portion (Fig. 1); 
a second configuration (when movable track section 10 is engaged, not pictured), wherein the first rail segment (9) is transversely spaced apart from the first rail (1) and/or the second rail (3) (page 1, lines 58-63); and 
wherein the switch is arranged to move from the first configuration to the second configuration by a first transverse movement of the first rail segment (page 1, lines 36-46) (Figs. 1-3).

Referring to Claim 2: Moon discloses a switch, wherein the first rail segment (9) is arranged coaxially with the first rail (1) and/or the second rail (3) in the first configuration (Fig. 1).

Referring to Claim 3: Moon discloses a switch, wherein the first rail segment (9) is arranged parallel to the first rail (1) and/or the second rail (3) in the second configuration (when movable track section 10 is engaged, not pictured) (page 1, lines 58-63).

Referring to Claim 4: Moon discloses a switch, wherein the first transverse movement of the first rail segment (9) is a linear transverse movement (page 1, lines 36-46) (Figs. 1-3).

Referring to Claim 5: Moon discloses a switch, comprising a set of releasable retaining members (11, 12, 29), including a first releasable retaining member (29), arranged to releasably retain the switch in the first configuration (page 2, lines 36-51).

Referring to Claim 6: Moon discloses a switch, wherein the set of rail segments (8, 9, 10) includes a second rail segment (8), 
wherein the switch is arrangeable in: 
a third configuration (any position between secured positions, not pictured), wherein the second rail segment (8) is transversely spaced apart from the first rail (1) and/or the second rail (2, 3, 4) (page 2, lines 34-36); and 
a fourth configuration (Fig. 2), wherein the second rail segment (8) is arranged to interconnect the first rail (1) and the second rail (4), thereby providing the interconnecting portion of the running surface between the first portion and the second portion (Figs. 2 and 3), 
wherein the switch is arranged to move from the third configuration to the fourth configuration by a second transverse movement of the second rail segment (page 1, lines 36-46) (Figs. 1-3).

Referring to Claim 7: Moon discloses a switch, wherein the switch is arranged to move from the first configuration (Fig. 1) to the second configuration (when movable track section 10 is engaged, not pictured) and from the third configuration (any position between secured positions, not pictured) to the fourth configuration (Fig. 2), or vice-versa, concurrently (page 1, lines 36-46) (Figs. 1-3).

Referring to Claim 9: Moon discloses a switch, comprising a first rail section comprising the first rail (1) and a second rail section comprising the second rail (2, 3, 4) (Fig. 1).

Referring to Claim 12: Moon discloses a switch, wherein the switch comprises a monorail switch (Fig. 1).

Referring to Claim 13: Moon discloses a switch, wherein the switch comprises a suspended switch (Fig. 1) (page 1, lines 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Quattlebaum (US 2013/0042784 A1).
Referring to Claim 8: Moon does not teach a cylindrical running surface. However, Quattlebaum teaches a multidirectional transport system, wherein the running surface comprises a cylindrical running surface (215) or a part thereof (Fig. 1) (Para. [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use Moon’s switch on a cylindrical rail, as taught by Quattlebaum, in order to provide effective switching for a cylindrical suspended track system.

Referring to Claim 10: Moon does not specifically teach a that the rail sections comprise releasable rail couplings. However, Quattlebaum teaches a switch, wherein the first rail section (210) comprises a first part of a releasable rail coupling (250) joined to a second end of the first rail and/or wherein the second rail section comprises a second part of the releasable rail coupling joined to a first end of the second rail (Figs. 3 and 4) (Para. [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Moon to use releasable rail couplings, as taught by Quattlebaum, in order to non-permanently couple track sections in a desired configuration.

Referring to Claim 11: Moon does not teach a cylindrical running surface with a flange. However, Quattlebaum teaches a multidirectional transport system, wherein the running surface comprises a cylindrical running surface (215) or a part thereof and wherein the first rail (210) comprises a flange (220) (Fig. 1) (Para. [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use Moon’s switch on a cylindrical rail and flange, as taught by Quattlebaum, in order to provide effective switching for a cylindrical suspended track system.

Referring to Claim 14: Moon does not specifically teach a second switch. However, Quattlebaum teaches a multidirectional transport system, wherein “track changing assemblies 240 may be provided to branch a single pathway into multiple pathways and/or to consolidate multiple pathways into fewer pathways or a single pathway, for example. Accordingly, an infinite variety of configurations of pathways or networks of pathways are possible in the multi-directional transport system 100 that can be easily constructed and routed for efficient transport of persons and/or payload without the length and directional restrictions of conventional technologies.” (Para. [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for moon to use multiple switches, as taught by Quattlebaum, in order to easily construct a variety of configurations for efficient transport of persons and/or payload. Further, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of WO 2008/126101 A1. 
Referring to Claim 15: Moon teaches a switch assembly comprising: 
a switch according to claim 1 (see rejection of claim 1 above). 
Moon does not specifically teach how the trolley is comprised. 
However, WO 2008/126101 teaches a track switching system for an elevated suspended coach transportation system, comprising: 
a trolley (20) comprising a frame (22), a set of wheels (24), including a first wheel, rotatably coupled to the frame (Fig. 1); and 
an attachment member (26), coupled to the frame, for attachment, preferably suspension, of a load therefrom, in use (Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Moon to use the switch with a trolley, such as the one taught by WO 2008/126101, in order to transport persons or cargo to various positions using an adjustable switch.

Referring to Claim 16: Moon does not specifically teach a trolley having a driver wheel. 
However, WO 2008/126101 teaches a track switching system for an elevated suspended coach transportation system, wherein the first wheel (24) comprises a driver wheel for driving the trolley (20) along the running surface (Fig. 1) (page 13, second paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Moon to use the switch with a trolley having a driver wheel, such as the one taught by WO 2008/126101, in order to transport persons or cargo to various positions using an adjustable switch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617